DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/144,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications cover similar piezoelectric bodies with stacked piezoelectric layers, plurality of individual electrodes with first through fifth electrode arrays, and first common electrode with projection portions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 10-11, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2011/0074885 (“Usui”).
Claim 1
Usui discloses a liquid discharge head comprising: a piezoelectric body including a plurality of stacked piezoelectric layers, the piezoelectric body including: a first end and a second end separated in a first direction orthogonal to a stacking direction of the plurality of piezoelectric layers (piezoelectric actuator 12); a plurality of individual electrodes located at a first plane orthogonal to the stacking direction (individual electrodes 21); and a first common electrode located at a second plane which is orthogonal to the stacking direction and different in position in the stacking direction from the first plane (common electrodes 22), wherein the plurality of individual electrodes form a plurality of individual electrode arrays arranged at intervals between the first end and the second end, wherein the plurality of individual electrode arrays include a first individual electrode array, a second individual electrode array arranged adjacent to the first individual electrode array in the first direction, a third individual electrode array arranged adjacent to the second individual electrode array in the first direction, and a fourth individual electrode array arranged adjacent to the third individual electrode array in the first direction (Fig. 4,electrode layers are provided in pair arrays), wherein the first individual electrode array is positioned between the first end and the second individual electrode array in the first direction, the second individual electrode array is positioned between the first individual electrode array and the third individual electrode array in the first direction, and the third individual electrode array is positioned between the second individual electrode array and the fourth individual electrode array in the first direction, wherein the plurality of individual electrodes forming the first individual electrode array are arranged in a second direction being orthogonal to the stacking direction and intersecting the first direction, the plurality of individual electrodes forming the second individual electrode array are arranged in the second direction, the plurality of individual electrodes forming the third individual electrode array are arranged in the second direction, and the plurality of individual electrodes forming the fourth individual electrode array are arranged in the second direction, wherein the first common electrode includes a first extending portion extending in the second direction to pass through between the first individual electrode array and the second individual electrode array in the first direction, a second extending portion extending in the second direction to pass through between the third individual electrode array and the fourth individual electrode array in the first direction, a plurality of first projecting portions projecting from the first extending portion toward the second end, and a plurality of second projecting portions projecting from the second extending portion toward the first end, wherein each of the first projecting portions overlaps partially with one of the plurality of individual electrodes forming the second individual electrode array in the stacking direction, and each of the second projecting portions overlaps partially with one of the plurality of individual electrodes forming the third individual electrode array in the stacking direction, and wherein the liquid discharge head further comprises a plurality of conductor layers located on the second plane between the plurality of first projecting portions and the plurality of second projecting portions in the first direction, without contact with the first common electrode and without contact with each other (Fig. 4,electrode layers are provided in pair arrays).  

Claim 2
Usui discloses the liquid discharge head according to claim 1, further comprising a second common electrode located at a third plane which is orthogonal to the stacking direction and different in position in the stacking direction from the first plane and the second plane, wherein the second common electrode includes a third extending portion extending in the second direction to pass through between the second individual electrode array and the third individual electrode array along the first direction, and a plurality of third projecting portions projecting from the third extending portion toward the first end or the second end, and wherein each of the third projecting portions overlaps partially with, along the stacking direction, one of the plurality of individual electrodes forming the second individual electrode array or one of the plurality of individual electrodes forming the third individual electrode array (common electrodes 23, Figs. 4A-4C).  

Claim 4
Usui discloses the liquid discharge head according to claim 2, wherein a neutral plane of the piezoelectric body lies between the first and second planes and the third plane in the stacking direction, and an area of the first common electrode is smaller than an area of the second common electrode (Figs. 4A-4C, neutral plane between opposing piezoelectric deflection).  

Claim 5
Usui discloses the liquid discharge head according to claim 1, wherein each of the individual electrodes includes a first part and a second part aligning in the first direction, and the plurality of conductor layers are respectively arranged not to overlap with the second parts of the plurality of individual electrodes in the stacking direction (Figs. 4A-4C).  

Claim 6
Usui discloses the liquid discharge head according to claim 1, wherein each of the individual electrodes includes a first part and a second part, the first parts of the respective individual electrodes overlap with the first extending portion or the second extending portion in the stacking direction, and the plurality of conductor layers are arranged respectively to overlap with the second parts of the plurality of individual electrodes in the stacking direction (Figs. 4A-4C).  

Claim 10
Usui discloses the liquid discharge head according to claim 2, wherein a through hole is formed in an area of the second common electrode overlapping with the plurality of conductor layers in the stacking direction (paragraph [0045], through holes 17a).

Claim 11
Usui discloses the liquid discharge head according to claim 1, further comprising: a plurality of pressure chambers arranged to overlap with the plurality of individual electrodes in the stacking direction; a plurality of nozzles corresponding to the plurality of pressure chambers; and a flow channel unit including a plurality of flow channels rendering respective communication between the corresponding plurality of pressure chambers and plurality of nozzles (pressure chambers 14, nozzles 16a, and channels paragraphs [0045-0046]). 

Claim 13
Usui discloses a liquid discharge head comprising:35 a piezoelectric body including a plurality of stacked piezoelectric layers, the piezoelectric body including: a first end and a second end separated in a first direction orthogonal to a stacking direction of the plurality of piezoelectric layers (piezoelectric actuator 12); a plurality of individual electrodes located at a first plane orthogonal to the stacking direction (individual electrodes 21); and a first common electrode located at a second plane which is orthogonal to the stacking direction and different in position along the stacking direction from the first plane, wherein the plurality of individual electrodes form a plurality of individual electrode arrays arranged at intervals between the first end and the second end (common electrodes 22); wherein the plurality of individual electrode arrays include a first individual electrode array, a second individual electrode array arranged adjacent to the first individual electrode array in the first direction, a third individual electrode array arranged adjacent to the second individual electrode array in the first direction, and a fourth individual electrode array arranged adjacent to the third individual electrode array in the first direction, wherein the first individual electrode array is positioned between the first end and the second individual electrode array in the first direction, the second individual electrode array is positioned between the first individual electrode array and the third individual electrode array in the first direction, and the third individual electrode array is positioned between the second individual electrode array and the fourth individual electrode array in the first direction (Fig. 4,electrode layers are provided in pair arrays); wherein the plurality of individual electrodes forming the first individual electrode array are arranged in a second direction being orthogonal to the stacking direction and intersecting the first direction, the plurality of individual electrodes forming the second individual electrode array are arranged in the second direction, the plurality of individual electrodes forming the third individual electrode array are arranged in the second direction, and the plurality of individual electrodes forming the fourth individual electrode array are arranged in the second direction, wherein the first common electrode includes a first extending portion extending in the second direction to pass through between the first individual electrode array and the second individual electrode array in the first direction, a second extending portion extending in the second direction to pass through between the third individual electrode array and the fourth individual electrode array in the first direction, a plurality of first projecting portions projecting from the first extending portion toward the second end, and a plurality of second projecting portions projecting from the second extending portion toward the first end, wherein each of the first projecting portions overlaps partially with one of the plurality of individual electrodes forming the second individual electrode array in the stacking direction, and each of the second projecting portions overlaps partially with one of the plurality of individual electrodes forming the third individual electrode array in the stacking direction; and wherein the liquid discharge head further comprises a conductor layer which is formed on the second plane between the first end and the plurality of first projecting portions in the first direction, without contact with the first common electrode (Figs. 4A-4C).   

Claim 14
Usui discloses the liquid discharge head according to claim 13, wherein each of the individual electrodes includes a first part and a second part, and the conductor layer is arranged to overlap with the second parts of the plurality of individual electrodes in the stacking direction (connection portions 21a).  

Claim 17
Usui discloses the liquid discharge head according to claim 13, further comprising: a plurality of pressure chambers arranged to overlap with the plurality of individual electrodes in the stacking direction;37 a plurality of nozzles corresponding to the plurality of pressure chambers; and a flow channel unit including a plurality of flow channels rendering respective communication between the corresponding plurality of pressure chambers and plurality of nozzles (pressure chambers 14, nozzles 16a, and channels paragraphs [0045-0046]).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2011/0074885 (“Usui”).
Claim 3
Usui discloses the liquid discharge head according to claim 2.
Usui does not appear to explicitly disclose wherein the first extending portion includes a smaller width in the first direction than the third extending portion.33  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the first extending portion includes a smaller width in the first direction than the third extending portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize a relationship between the distance between planes and area of electrode layers, in order to optimize a piezoelectric response of the actuator layers. 

Claim 7
Usui discloses the liquid discharge head according to claim 5.  
Usui does not appear to explicitly disclose wherein lengths of the second parts of the respective individual electrodes in the second direction are smaller than lengths of the first parts in the second direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein lengths of the second parts of the respective individual electrodes in the second direction are smaller than lengths of the first parts in the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize a relationship between the distance between planes and area of electrode layers, in order to optimize a piezoelectric response of the actuator layers. 

Claim 8
Usui discloses the liquid discharge head according to claim 7, wherein the second parts of the individual electrodes are aligned in the second direction at intervals in the second direction, and the plurality of conductor layers are arranged in positions overlapping, in the stacking direction, with the intervals in the second direction of two second parts of two individual electrodes adjacent in the second direction (Figs. 4A-4C).    

Claim 9
Usui discloses the liquid discharge head according to claim 2.
Usui discloses a first through fourth individual electrode array but does not appear to explicitly disclose wherein the plurality of individual electrode arrays have a fifth individual electrode array adjacent to the fourth individual electrode array in the first direction, wherein the fourth individual electrode array is positioned between the third individual electrode array and the fifth individual electrode array in the first direction, wherein the second common electrode includes a fourth extending portion extending in the second direction to pass through between the fourth individual electrode array and the fifth individual electrode array in the first direction, and a plurality of fourth projecting portions projecting from the fourth extending portion toward the first end; the plurality of third projecting portions project from the third extending portion toward the second end, wherein the fourth projecting portions each overlap partially with one of the plurality of individual electrodes forming the fourth individual electrode array in the stacking direction, and wherein the interval in the first direction between the first projecting portions and the second projecting portions is larger than the interval in the first direction between the third projecting portions and the fourth projecting portions.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the electrode arrays to include, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the electrode arrays for the purpose of increasing the ejection density of the inkjet head.  

Claim 15
Usui discloses the liquid discharge head according to claim 14.
Usui does not appear to explicitly disclose wherein lengths of the second parts of the respective individual electrodes in the second direction are smaller than lengths of the first parts in the second direction.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein lengths of the second parts of the respective individual electrodes in the second direction are smaller than lengths of the first parts in the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize a relationship between the distance between planes and area of electrode layers, in order to optimize a piezoelectric response of the actuator layers. 

Claim 16
Usui discloses the liquid discharge head according to claim 15, wherein the second parts of the individual electrodes are aligned in the second direction at intervals in the second direction, and wherein the conductor layer overlaps, in the stacking direction, with two second parts of two individual electrodes positioned at the two opposite ends in the second direction, among the individual electrodes forming the first individual electrode array, and extends in the second direction across the two second ends of the two individual electrodes positioned at the two opposite ends in the second direction (Figs. 4A-4C).    

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to a liquid discharge head having a piezoelectric body, a plurality of individual electrodes, a first common electrode, a second common electrodes, and a neutral plane.  The cited art, U.S. Patent Pub. 2011/0074885 (“Usui”) discloses a similar liquid discharge head also having a piezoelectric body, a plurality of individual electrodes, a first common electrode, a second common electrodes, and a neutral plane.  However, the cited art does not appear to explicitly disclose or suggest the plurality of pressure chambers are arranged to form a first pressure chamber array overlapping with the first individual electrode array in the stacking direction, and a second pressure chamber array overlapping with the second individual electrode array in the stacking direction, and wherein the conductor layer does not overlap with the first pressure chamber array and the second pressure chamber array in the stacking direction.  Thus, the specific structure and subsequent actuation and electrical path within the piezoelectric layers is not provided by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853